Case: 09-30863       Document: 00511170976        Page: 1    Date Filed: 07/13/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 13, 2010
                                       No. 09-30863
                                     Summary Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee

v.

LARRY W. LEDET, JR.,

                                                   Defendant–Appellant.


                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 2:08-CR-68-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Larry W. Ledet, Jr.,pleaded guilty to and was convicted of being a felon in
possession of a firearm. He appeals the denial of his motion to suppress the
firearm, which fell from his pants while being patted down after a Terry 1 -type
stop. He argues that the arresting officer’s detention implicated the Fourth
Amendment and therefore his actions had to be justified at their inception by a
reasonable suspicion that Ledet was engaged in criminal activity.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           Terry v. Ohio, 392 U.S. 1 (1968).
   Case: 09-30863     Document: 00511170976 Page: 2       Date Filed: 07/13/2010
                                  No. 09-30863

      In reviewing a district court’s ruling on a motion to suppress, this court
reviews questions of law de novo and accepts the trial court’s factual findings
unless they are clearly erroneous. United States v. Castro, 166 F.3d 728, 731
(5th Cir. 1999) (en banc). The legality of police investigatory stops is tested in
two parts. United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc).
First, the court “examine[s] whether the officer’s action was justified at its
inception,” and then the court “inquire[s] whether the officer’s subsequent
actions were reasonably related in scope to the circumstances that justified the
stop.” Id. (citing Terry, 392 U.S. at 19-20).
      Pursuant to Terry, “[p]olice officers may briefly detain individuals on the
street, even though there is no probable cause to arrest them, if they have a
reasonable suspicion that criminal activity is afoot.”          United States. v.
Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc). “The Fourth Amendment
requires only some minimum level of objective justification for the officers’
actions—but more than a hunch—measured in light of the totality of the
circumstances.” Id.
      “Reasonable suspicion must be supported by particular and articulable
facts, which, taken together with rational inferences from those facts, reasonably
warrant an intrusion.” Id. (citation omitted). The district court’s determination
of whether the facts provided reasonable suspicion is a conclusion of law
reviewed de novo. United States v. Scroggins, 599 F.3d 433, 441(5th Cir. 2010).
In evaluating the reasonableness of an officer’s actions, “‘due weight’ must be
given to the facts and inferences viewed ‘in light of [the officer’s] experience.’”
Michelletti, 13 F.3d at 841 (quoting Terry, 392 U.S. at 27).
      Further, the facts must be judged against an objective standard, such that
the court asks “would the facts available to the officer at the moment of the
seizure or the search warrant a man of reasonable caution in the belief that the
action taken was appropriate?” United States v. Rideau, 969 F.2d 1572, 1574
(5th Cir. 1992) (en banc) (quoting Terry, 392 U.S. at 22) (internal quotation

                                         2
   Case: 09-30863   Document: 00511170976 Page: 3        Date Filed: 07/13/2010
                                No. 09-30863

marks omitted). Factors germane to a reasonable suspicion analysis include:
whether the area where the stop occurred was a high crime area or one “of
expected criminal activity,” Illinois v. Wardlow, 528 U.S. 119, 124 (2000);
whether the individual engaged in “unprovoked flight upon noticing the police,”
id.; and whether the individual looked nervous or made furtive gestures or
suspicious movements. United States v. Watson, 953 F.2d 895, 897 (5th Cir.
1992).
      The initial action in the instant case was Officer Richards’s approaching
Ledet’s vehicle, shining a light inside of it, and asking Ledet to roll down his
window. Contrary to Ledet’s assertions, Officer Richards’s testimony established
that the area where Ledet was parked was known to be a high crime area,
particularly with regard to burglary of vehicles. Further, the manner in which
Ledet’s car was parked was suspicious. The license plate was not visible, the car
was parked in a dimly lit area, and, although the parking lights were on, no one
could be seen in the car. These particular and articulable facts, taken together
with rational inferences from those facts, reasonably warranted Officer
Richards’s “intrusion,” i.e. the shining of the spotlight into the car and asking
Ledet to roll down the window. See Michelletti, 13 F.3d at 840.
      The court’s inquiry asks whether Officer Richards’s subsequent
actions—ordering Ledet out of the car and patting him down–were reasonably
related in scope to the circumstances that justified the stop. See Brigham, 382
F.3d at 506. “[T]he policeman making a reasonable investigatory stop should not
be denied the opportunity to protect himself from attack by a hostile suspect.”
Adams v. Williams, 407 U.S. 143, 146 (1972). “When an officer is justified in
believing that the individual whose suspicious behavior he is investigating at
close range is armed and presently dangerous to the officer or to others,” he may
conduct a limited protective search for concealed weapons. Terry, 392 U.S. at 24.
“An officer need not be certain that an individual is armed; the issue is whether



                                        3
   Case: 09-30863    Document: 00511170976 Page: 4        Date Filed: 07/13/2010
                                 No. 09-30863

a reasonably prudent man could believe, based on ‘specific and articulable facts,’
that his safety or that of others is in danger.” Michelletti, 13 F.3d at 840-41.
      Officer Richards testified that once he could see inside the car, it appeared
to him that Ledet was concealing something. Therefore, Officer Richards’s order
that Ledet exit the car and his subsequent pat down were reasonably related in
scope to the circumstances that justified the stop. The district court did not err
when it denied Ledet’s motion to suppress the firearm that dropped from his
pants during that pat down.
      AFFIRMED.




                                        4